Mr. JUSTICE SEIDENFELD, dissenting: I agree with the conclusion of the majority that plaintiffs have met their burden of proof as to the invalidity of the existing ordinance restricting the use of the property to single family dwellings. However, in my view, it does not then follow that plaintiffs are entitled to construct a gasoline filling station on the property under the proof in this record. The majority, of course, agree that a zoning ordinance is presumed valid and that plaintiffs have the burden of proving the ordinance unreasonable as applied to their property. However, a different standard is then applied to plaintiffs’ proposed use as a service station, i.e., mere proof of reasonableness, by a preponderance of the evidence. In the usual zoning case, the property owner is interested in a specific use and the case is tried and the judge reaches his decision in terms of the reasonableness of excluding that specific use. (Sinclair Pipe Line v. Richton Park (1960), 19 Ill.2d 370, 378.) Thus, in the usual case in which a property owner has prevailed on appeal, he has done so by putting evidence into the record showing that the attacked zoning ordinance is unreasonable as applied because it precluded his specific proposed use. In the unusual case, such as the one before us, in which the defendant-municipality concedes that the attacked zoning ordinance is unreasonable as applied but only insofar as it unreasonably precludes a certain use or uses (multiple family dwellings) and not insofar as it precludes another use or uses (a gasoline station), the property owner’s burden of proof should be no different than it is in the ordinary zoning case. He should be required to show that the action of the municipality is unreasonable in precluding his specific proposed use and to overcome the presumption of the validity of the legislative action. Admittedly, there have been many expressions in the cases that a trial court may, to avoid the result of holding that no zoning regulations are applicable upon having declared an existing zoning ordinance void as applied to a particular parcel, determine whether the land owner’s specific proposed use “is reasonable”, and therefore permissible. However, in many of these cases, the issue has been whether the trial court exceeded its authority as to the relief granted and not merely the reasonableness of the proposed use. (Viz., La Salle National Bank v. City of Chicago (1970), 264 N.E.2d 799; Harshman v. City of De Kalb (1965), 64 Ill.App.2d 347; Exchange Nat. Bank v. City of Waukegan (1967), 85 Ill.App.2d 461; Fiore v. City of Highland Park (1966), 76 Ill.App.2d 62.) In others, the statement of the proposition of law was otherwise dicta. (See Gable v. Village of Hinsdale (1967), 87 Ill.App.2d 123; Gedmin v. City of Chicago (1967), 88 Ill.App.2d 294.) And in those few cases in which said proposition of law was not dicta (Dixon v. County of Kane (1966), 77 Ill.App.2d 338 and Mangel & Co. v. Village of Wilmette (1969), 115 Ill.App.2d 383) the basic authority cited was the Fiore case, supra, in which the relied upon statement was dicta. ■ Even more importantly, the cases referred to ultimately derive their authority from Sinclair Pipe Line v. Richton Park, 19 Ill.2d 370, supra. However, the Sinclair Pipe Line court merely decided that a trial court could frame its decree so as to grant or deny a specific proposed use; the case did not expressly set forth a test, or standard, as such, to guide a trial court in deciding whether to grant or deny a specific proposed use. If anything, the language of the Sinclair Pipe Line decision indicates that a proposed use need not necessarily be granted just because it is shown to be reasonable: “NormaUy the land owner is interested particularly in a specific use which he proposes, and so it is natural that he will try the case and the judge will reach his decision in terms of the reasonableness of excluding that specific use.” (19 Ill.2d 378.) (Emphasis added.) and again at page 380, the court said that, “* * * The only issue that has been raised is the reasonableness of excluding certain uses or classes of uses.” Emphasis added. In my view, the evidence shows that the present character of the area in which the subject property lies is residential. The commercial development in the area is either not of recent date, or is sufficiently far removed from the subject property that it is not the major factor in influencing the determination of the propriety of the proposed use of the subject property. Although the subject property lies at the comer of a heavily travelled intersection, this, in itself, would not impart a commercial character to the property. (Merchants Nat. Bank v. City of Aurora (1970), 119 Ill.App.2d 179, 184, 185; Seith v. City of Wheaton (1967), 89 Ill.App.2d 446, 450.) I would conclude that it is at least fairly debatable that the character of the subject property is controUed by the residential uses of the properties in the same block, and to the west, north and even to the immediate east; and that the future development of the immediate area is directed toward residential use, as indicated by defendant’s witnesses, although of a greater density than presently exists. I would also conclude that it is at least fairly debatable that the plaintiffs’ proposed use is not compatible with the surrounding uses and zoning classifications and those indicated in the orderly future development of the area. The relief which may be awarded by courts is determined by the pleadings, the issues there raised and the record before the court. (Hoda v. Hoda (1970), 122 Ill.App.2d 283, 288 and Broberg v. Mann, 66 Ill.App. 2d 134, 137.) The order of the court must be framed with reference to the pleadings and the proof. The plaintiffs in this case have directed their attack against the existing zoning ordinance solely with reference to the proposed use of the property as a gasoline service station. In my view, the reasonableness of excluding the proposed use was fairly debatable and in that situation the legislative judgment should have been conclusive, and the trial court should have denied the relief sought by the plaintiffs.